 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LUCY ATAYDE,                                        Case No. 1:16-cv-00398-DAD-SAB

12                  Plaintiff,                           ORDER RE THIRD STIPULATION TO
                                                         AMEND SCHEDULING ORDER
13           v.
                                                         (ECF No. 149)
14   NAPA STATE HOSPITAL, et al.,

15                  Defendants.

16

17          On June 18, 2019, the parties filed a third stipulation to amend the scheduling order in

18 this action. The Court finds that good cause exists to grant the stipulation.

19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the scheduling

20 order is amended as follows:

21          1.     Status Conference re settlement: Remain as scheduled for June 27, 2019, at 11:00

22                 a.m. in Courtroom 9, with the parties filing a joint status report concerning

23                 settlement by June 21, 2019;

24          2.     Non-Expert Discovery Deadline: October 18, 2019;

25          3.     Non-Dispositive Motion Filing Deadline: November 1, 2019;

26          4.     Expert Disclosure Deadline: November, 1, 2019;

27          5.     Supplemental Expert Disclosure Deadline: November 15, 2019;

28          6.     Expert Discovery Deadline: December 20, 2019;


                                                     1
 1          7.      Dispositive Motion Filing Deadline: January 10, 2019;

 2          8.      Pre-trial Conference: April 27, 2020, at 1:30 p.m. in Courtroom 5 before United

 3                  States District Judge Dale A. Drozd;

 4          9.      Trial: June 23, 2020, at 8:30 a.m. in Courtroom 5 before United States District

 5                  Judge Dale A. Drozd.

 6          10.     All aspects of the scheduling order shall remain in effect.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        June 18, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
